DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180201134) in view of Xu et al (US 20140376789).
Regarding claim 1, Choi discloses an information processing apparatus, comprising:
an acquisition unit configured to acquire an importance level relating to each part of at least one part of an object in a real space (¶298-299 The first information may be information having an importance level which is set higher than that of the second information; the object detection device 300 may set an importance level for a pedestrian to be higher than an importance level for information about a nearby vehicle; and
a generation control unit configured to control, on a basis of the acquired importance level relating to each part of the object, generation of a corresponding part of a model of the object displayed (¶300-301 The processor 270 may generate a first content item based on the first information. The processor 270 may generate a second content item based on the second information; When displaying the first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply a fade-in effect to the first content item),
wherein the acquisition unit and the generation control unit are each implemented via at least one processor (Fig. 7 processor 270 controls the steps of the apparatus above).
Choi fails to specifically teach wherein the acquisition unit acquires the importance level on a basis of an amount of detected motion of each part of the object in the real space.
Xu teaches wherein the acquisition unit acquires the importance level on a basis of an amount of detected motion of each part of the object in the real space (¶21 A software tool such as a facial recognition software or an object tracking software which is continuously processing the isolated second regions for movement may send a signal or otherwise provide a feedback when a movement is detected; based upon the amount of detected movement relative to those threshold levels, the time interval associated with this movement can be deemed to be significant enough to be processed accordingly or insignificant so as to be ignored; ¶43 processor integral to the video imaging devices 102A-B receives video, processes the image frames in a manner as disclosed herein in real-time; see also Fig. 1 wherein subject of interest is captured in real space).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of an amount of detected motion of each part of the object in the real space from Xu into the apparatus as disclosed by Choi. The motivation for doing this is to improve systems and methods for compensating for motion induced artifacts in images.

(¶300-301 The processor 270 may generate a first content item based on the first information. The processor 270 may generate a second content item based on the second information; When displaying the first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply a fade-in effect to the first content item).

Regarding claim 3, Choi discloses the information processing apparatus according to claim 2, wherein the generation control unit increases the data amount of the corresponding part corresponding to each part from which a high importance level has been acquired, and reduces the data amount of the corresponding each part corresponding to a part from which a low importance level has been acquired (¶294 processor 270 may apply a graphic effect to a content item corresponding to information based on an importance level of the information. The graphic effect may include an out-of-focus effect and a fade-in/fade-out effect; When displaying a first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply an out-of-focus effect to the second content item).

Regarding claim 4, Choi discloses the information processing apparatus according to claim 1, wherein the generation control unit controls a data amount of generation data for generating the model of the object (¶294 processor 270 may apply a graphic effect to a content item corresponding to information based on an importance level of the information. The graphic effect may include an out-of-focus effect and a fade-in/fade-out effect; When displaying a first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply an out-of-focus effect to the second content item).

Regarding claim 11, the combination of Choi and Xu disclose the information processing apparatus according to claim 1, wherein the acquisition unit acquires a high importance level for each part of the object for which the amount of detected motion is equal to or higher than a threshold motion value, and acquires a low importance level for each part of the object for which the amount of detected motion is less than the threshold motion value (Xu ¶21 A software tool such as a facial recognition software or an object tracking software which is continuously processing the isolated second regions for movement may send a signal or otherwise provide a feedback when a movement is detected; based upon the amount of detected movement relative to those threshold levels, the time interval associated with this movement can be deemed to be significant enough to be processed accordingly or insignificant so as to be ignored).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires a high importance level for each part of the object for which the amount of detected motion is equal to or higher than a threshold motion value, and acquires a low importance level for each part of the object for which the amount of detected motion is less than the threshold motion value from Xu into the apparatus as disclosed by Choi. The motivation for doing this is to improve systems and methods for compensating for motion induced artifacts in images.

Regarding claim 16 (drawn to a method):               
The proposed combination of Choi and Xu, explained in the rejection of apparatus claim 1, renders obvious the steps of the method of claim 16 because these steps occur in the operation of the 

Regarding claim 17 (drawn to a CRM):                  
The proposed combination of Choi and Xu, explained in the rejection of apparatus claim 1 renders obvious the steps of the computer readable medium of claim 17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17. See further of ¶501.

Claims 5-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Xu as applied to claim 1 above, and further in view of Honjo et al (US 20160133054).
Regarding claim 5, the combination of Choi and Xu discloses the information processing apparatus according to claim 4, but fails to teach wherein the generation data includes part data for generating each part of the model of the object, and the generation control unit controls a data amount of the part data corresponding to the at least one part of the object from which the importance level has been acquired. 
Honjo teaches wherein the generation data includes part data for generating each part of the model of the object, and the generation control unit controls a data amount of the part data corresponding to the at least one part of the object from which the importance level has been acquired (¶35 In the present exemplary embodiment, the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively, as the importance of each real object. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable); The recognition unit 107 assigns the importance of a real object to the value v.sub.i of each pixel (x.sub.i, y.sub.i) within each region in the importance map based on the importance information illustrated in FIG. 4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the generation data includes part data for generating each part of the model of the object, and the generation control unit controls a data amount of the part data corresponding to the at least one part of the object from which the importance level has been acquired from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 6, the combination of Choi, Xu and Honjo disclose the information processing apparatus according to claim 5, wherein the generation control unit increases the data amount of the part data corresponding to each part from which a high importance level has been acquired, and reduces the data amount of the part data corresponding each a part from which a low importance level has been acquired (Honjo ¶35 the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable)); ¶36 a darker region indicates higher importance; ¶51 FIG. 3G illustrates how the virtual objects corresponding to the real objects "building A" and "building B" are superimposed on the image according to the present exemplary embodiment (e.g. buildings a and b are important thus data is increased, whereas sky isn’t important so data is decreased)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the generation control unit increases the data amount of the part data corresponding to each part from which a high importance level has been acquired, and reduces the data amount of the part data corresponding each a part from which a low importance level has been acquired from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 7, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of information relating to the virtual space.
Honjo teaches wherein the acquisition unit acquires the importance level on a basis of information relating to the virtual space (¶78 the detection unit 112 updates the importance of a real object corresponding to the detected region of interest).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of information relating to the virtual space from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 8, the combination of Choi, Xu and Honjo discloses the information processing apparatus according to claim 7, wherein the information relating to the virtual space includes (Honjo ¶78 the region of interest of the user is detected, and the display position of a virtual object is determined based on the detected region of interest in addition to the importance (importance map) and the distances from a target real object (position map)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the information relating to the virtual space includes information regarding a scene of the virtual space, and the acquisition unit acquires the importance level on a basis of the information regarding the scene from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 9, the combination of Choi, Xu and Honjo discloses the information processing apparatus according to claim 8, wherein the acquisition unit acquires a high importance level for a main part relating to the scene of the virtual space, and a low importance level for a part that is not the main part (Honjo ¶78 As described above, in the present exemplary embodiment, the region of interest of the user is detected, and the display position of a virtual object is determined based on the detected region of interest in addition to the importance (importance map) and the distances from a target real object (position map). More specifically, the detection unit 112 updates the importance of a real object corresponding to the detected region of interest. Then, the display position of the virtual object is determined based on the updated importance (importance map) and the position map).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires a high importance level for a main part relating to the scene of the virtual space, and a low importance 

Regarding claim 12, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user.
Honjo discloses wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user (¶60 a group of real objects or an arbitrary region specified by a user can be specified as the target, aside from a real object).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 13, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of the importance level relating to a model of a different object displayed on the virtual space. 
Honjo teaches wherein the acquisition unit acquires the importance level on a basis of the importance level relating to a model of a different object displayed on the virtual space (Honjo ¶35 the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable)); ¶36 a darker region indicates higher importance). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of the importance level relating to a model of a different object displayed on the virtual space from Honjo into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Xu as applied to claim 1 above, and further in view of Ishiguro et al (US 20180357836).
Regarding claim 14, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space. 
Ishiguro teaches wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space (¶77 each feature that has an influence on the path and the moving speed is called an important feature, and the other features are called general features). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space from Ishiguro into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the reality of the virtual space.

Regarding claim 15, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of an instruction relating to the importance level of a model of a different object displayed on the virtual space, the instruction being input from a different user. 
Ishiguro teaches wherein the acquisition unit acquires the importance level on a basis of an instruction relating to the importance level of a model of a different object displayed on the virtual space, the instruction being input from a different user (¶77 each feature that has an influence on the path and the moving speed is called an important feature, and the other features are called general features; ¶111 the control device selects a display mode (available display modes such as "game", "reading" and "conference" and may allow the passenger to enter the passenger's selection)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of an instruction relating to the importance level of a model of a different object displayed on the virtual space, the instruction being input from a different user from Ishiguro into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve the reality of the virtual space.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Xu as applied to claim 1 above, and further in view of Honda (US 20160093036).
Regarding claim 18, the combination of Choi and Xu discloses the information processing apparatus according to claim 1, but fails to teach wherein the threshold motion value is determined according to a frequency of the detected motion of each part of the object in the real space.
(¶105 preset threshold value relating to the motion speed is set as a value capable of recognizing an indication operation with respect to the screen SC performed by a user's finger (indicator 80) and other motions of the user. The preset threshold value relating to the motion frequency is also set in a similar manner).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the threshold motion value is determined according to a frequency of the detected motion of each part of the object in the real space from Honda into the apparatus as disclosed by the combination of Choi and Xu. The motivation for doing this is to improve systems and method for position detection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 & 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669